State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: February 5, 2015                   518971
________________________________

In the Matter of CHRISTOPHER
   WASHINGTON,
                    Petitioner,
      v                                     MEMORANDUM AND JUDGMENT

ROLAND LARKIN, as
   Superintendent of Eastern
   Correctional Facility,
                    Respondent.
________________________________


Calendar Date:   December 2, 2014

Before:   Peters, P.J., Rose, Egan Jr. and Clark, JJ.

                             __________


     Christopher Washington, Dannemora, petitioner pro se.

      Eric T. Schneiderman, Attorney General, Albany (Peter H.
Schiff of counsel), for respondent.

                             __________


      Proceeding pursuant to CPLR article 78 (transferred to this
Court by order of the Supreme Court, entered in Albany County) to
review a determination of the Commissioner of Corrections and
Community Supervision which found petitioner guilty of violating
certain prison disciplinary rules.

     Determination confirmed.     No opinion.

     Peters, P.J., Rose, Egan Jr. and Clark, JJ., concur.
                              -2-                  518971

      ADJUDGED that the determination is confirmed, without
costs, and petition dismissed.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court